Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-720
                     Lower Tribunal No. 20-11804 CC
                           ________________


                          Arthur J. Morrison,
                                  Appellant,

                                     vs.

                 Z Roofing & Waterproofing, Inc.,
                                  Appellee.



     An Appeal from a non-final order from the County Court for Miami-
Dade County, Michael G. Barket, Judge.

     Law Offices of Daryl L. Jones, P.A., and Faequa A. Khan, for appellant.

     Roger Cabrera, P.A., and Roger Cabrera, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Arthur J. Morrison (“Morrison”) appeals a nonfinal order denying his

motion to vacate default judgment against Z Roofing & Waterproofing, Inc.

(“Z Roofing”). We have jurisdiction. Fla. R. App. P. 9.130(a)(5). On appeal

Morrison argues the trial court erred in denying his motion to vacate the

default final judgment because he filed multiple responsive pleadings prior

to entry of default. We agree and reverse.

       Here, Morrison filed four responsive pleadings prior to the entry of

default judgment. Z Roofing argues these pleadings did not qualify as

responsive pleadings because they were insufficient.            The trial court

however, never made such a finding nor did it strike Morrison’s pleadings on

this ground. Under Florida law, the trial court could not have entered default

without striking or otherwise finding Morrison’s pleadings insufficient. See

Azure-Moore Invests. LLC v. Hoyen, 300 So. 3d 1268, 1270 (Fla. 4th DCA

2020) (“[W]ith no default entered, an answer on the record, and no order

striking the answer, the trial court was without authority to enter a default and

certainly had no basis to enter a default final judgment.”); Singh v. Kumar,

234 So. 3d 1, 4 (Fla. 4th DCA 2017) (reversing and remanding where the

trial court failed to strike or otherwise find the defendant’s responsive letters

insufficient); Carraway v. Common, 677 So. 2d 51, 52 (Fla. 2d DCA 1996)




                                       2
(reversing and remanding entry of default judgment where “[n]o attempt was

made to strike [defendant’s] answer for noncompliance with a court order”).

     Reversed and remanded.




                                     3